                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JEFFREY RAYMOND HELVEY and
JENNIFER LYNNE HELVEY,

      Plaintiffs,
                                              Case No. 19-CV-11956-DT
v.
                                              HON. DENISE PAGE HOOD
MICHAEL J. HELVEY,

     Defendant.
_____________________________________/

         ORDER DENYING MOTION FOR EMERGENCY STAY
                             and
            ORDER DIRECTING THE CLERK TO ENTER
       PLAINTIFFS’ CONTACT INFORMATION ON THE DOCKET

I.    BACKGROUND

      On July 1, 2019, Defendant Michael J. Helvey, proceeding pro se, filed a

Notice of Removal of a civil action originally filed before the Court of Common Pleas,

Civil Division, Delaware County, Ohio, Case No. 19-CVH-060331. Plaintiffs Jeffrey

Raymond Helvey and Jennifer Lynne Helvey allege four counts in the Complaint

against Defendant Michael J. Helvey: Defamation (Count One); Defamation Per Se

(Count Two); Slander Per Se (Count Three); and, Intentional Infliction of Emotional

Distress (Count Four). Plaintiffs seek damages in excess of $25,000. (ECF No. 1,

Complaint)
      This matter is before the Court on Defendant Michael J. Helvey’s Motion for

Emergency Stay filed July 8, 2019. (ECF No. 2) Defendant Michael J. Helvey seeks

a 120 days stay of a criminal matter filed in the Delaware Municipal Court of

Delaware, Ohio, Case No. 19-CR-B-01455. (ECF No. 2, PageID.92) For the reasons

set forth below, the Court denies Defendant Michael J. Helvey’s Motion for

Emergency Stay.

II.   REMOVAL PROCEDURE

      As an initial matter, the Court must first determine whether the Court has

jurisdiction over the matter and that the removal by Defendant Michael J. Helvey was

proper. It is noted that Defendant Michael J. Helvey does not cite any statute or

authority which allows a defendant to remove a state court action to a federal court

located in a different state (Michigan) from where the original action was filed (Ohio).

      The procedure for removal is set forth in 28 U.S.C. § 1446 which states in

pertinent part:

             (a) A defendant or defendants desiring to remove any civil
             action ... from a State court shall file in the district of the
             United States for the district and division within which
             such action is pending a notice of removal ...

28 U.S.C. § 1446(a). The statute provides that Delaware County is within the

Southern District of Ohio, Eastern Division, located at Columbus, St. Clairsville and

Steubenville. 28 U.S.C. § 115(b)(2). Defendant Michael J. Helvey removed the

                                           2
action to the wrong District. However, defects in removal procedure, such as removal

to the wrong federal district court, may be waived if a plaintiff fails to file a motion

to remand within thirty days of removal. “Technical defects in the removal procedure

may not be raised sua sponte but may be raised by a party within thirty days of

removal or they are waived.” Theriot v. HSBC Bank, Case No. 10-11617, 2010 WL

5390177, at *4 (E.D. Mich. Dec. 22, 2010) (citing 28 U.S.C. § 1447(c) and Page v.

City of Southfield, 45 F.3d 128, 133 (6th Cir. 1995). The Court will address this issue

if any plaintiff timely files a motion for remand.

       As to whether the Court has subject matter jurisdiction over this matter, the

Court addresses this issue in a separate Order to Show Cause since the Court has

authority to review whether the Court has subject matter jurisdiction over a matter at

any time and on its own, sua sponte. Whenever it appears by suggestion of the parties

or otherwise that the court lacks jurisdiction of the subject matter, the court shall

dismiss or remand the action, either by a party’s motion or the court’s own motion.

Fed. R. Civ. P. 12(h)(3).

III.   MOTION FOR EMERGENCY STAY OF CRIMINAL MATTER

       As to Defendant Michael J. Helvey’s Motion for Emergency Stay of the

criminal matter before the Delaware Municipal Court, this Court has no authority to

stay the criminal matter in this removed civil action. “As a general rule, removability


                                           3
is determined by the pleadings filed by the plaintiff,” and “all doubts arising from

defective, ambiguous and inartful pleadings should be resolved in favor of the

retention of state court jurisdiction.” Union Planters Nat'l Bank v. CBS, Inc., 557 F.2d

84, 89 (6th Cir. 1977) (emphasis added). The federal district court is a court of limited

jurisdiction. The district court is only empowered to hear those cases that (1) are

within the judicial power of the United States as defined in Article III of the

Constitution and (2) that have been entrusted to the district court by a jurisdictional

grant of Congress. Hodgson v. Bowerbank, 9 U.S. 303 (1809); Insurance Corp. of

Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694 (1982). The presumption

is that a federal court lacks jurisdiction in a particular case until it has been

demonstrated that jurisdiction over the subject matter exists. Lehigh Mining & Mfg.

Co. v. Kelly, 160 U.S. 327, 337 (1895). The facts showing the existence of

jurisdiction must be affirmatively alleged in the Complaint. McNutt v. General

Motors Acceptance Corp., 298 U.S. 178 (1936); Fed. R. Civ. P. 8(a)(1). If these facts

are challenged, the burden is on the party claiming jurisdiction to demonstrate that the

court has jurisdiction over the subject matter. Thomson v. Gaskill, 315 U.S. 442

(1942). A defendant cannot create removal jurisdiction merely by raising a federal

question as a defense. Her Majesty the Queen in Right of the Province of Ontario v.

City of Detroit, 874 F.3d 332, 334, 344 (6th Cir. 1989) (Removal can only be based


                                           4
on a theory advanced by the plaintiff.) Whenever it appears by suggestion of the

parties or otherwise that the court lacks jurisdiction of the subject matter, the court

shall dismiss or remand the action, either by a party’s motion or the court’s own

motion. Fed. R. Civ. P. 12(h)(3); Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737

(1976).

      The Notice of Removal filed by Defendant Michael J. Helvey removed a civil

action filed by Plaintiffs Jeffrey Raymond Helvey and Jennifer Lynne Helvey, as so

noted above. The Notice of Removal did not remove the criminal action Defendant

Michael J. Helvey now seeks this Court to enjoin from moving forward. Even if

Defendant Michael J. Helvey did identify the criminal action in his initial Notice of

Removal, the Court lacks subject matter jurisdiction over the criminal action identified

in Defendant’s Motion for Emergency Stay in this removed civil action.

      In the criminal action, the Summons on Complaint charges Defendant Michael

J. Helvey with five (5) violations of the Ohio Revised Code or City/Village Code: (1)

Telecommunications      Harassment,     2917.21(A)(1);     (2)   Telecommunications

Harassment, 2917.21(B); (3) Telecommunications Harassment, 2917.21(B); (4)

Telecommunications Harassment, 2917.21(B); and, (5) Telecommunications

Harassment, 2917.21(B). (Doc. No. 2, PageID.90) The criminal complaints attached

by Defendant Michael J. Helvey does not allege any federal claims. Only state law


                                           5
criminal allegations, specifically violations under the Ohio Revised Code, are stated

in the five (5) criminal complaints attached to Defendant Michael J. Helvey’s Motion

to Stay. The arguments raised by Defendant Michael J. Helvey in his Motion to Stay

the criminal action cannot be considered by the Court to determine subject matter

jurisdiction. The arguments of constitutional violations may be raised as defenses to

the criminal action against Defendant Michael J. Helvey. However, a defendant

cannot create removal jurisdiction by raising a federal question as a defense. Her

Majesty the Queen, 874 F.3d at 334, 344.

      Even if the Court were to liberally construe the Notice of Removal or the

Motion to Stay, the Court finds no federal subject matter jurisdiction over the criminal

matter. Removal of federal subject matter jurisdiction is governed by 28 U.S.C. §

1441 which allows removal of “civil” actions brought before a state court. Here,

Defendant J. Helvey asks this Court to exercise jurisdiction over a “criminal”

complaint against him. On its face, the criminal complaint fails to allege any violation

of federal law since the criminal complaint issued by local state prosecutors or law

enforcement officials involves criminal state laws or city ordinances, not federal law.

The Court lacks subject matter jurisdiction over the criminal complaints filed by the

State of Ohio against Defendant Michael J. Helvey.

IV.   COURT’S DOCKET/CONTACT INFORMATION


                                           6
      This matter was initiated by a Notice of Removal by the pro se Defendant who

does not have the authority to enter the Plaintiffs’ contact information on the court’s

docket since pro se Defendant is not an authorized CM/ECF electronic filing user.

CM/ECF Pol. & Proc. R6(d). The cover sheet filed by the pro se Defendant does not

identify all of the named-Plaintiffs (even though the Clerk listed all of the named-

Plaintiffs on the docket) in the removed complaint, nor the contact information for the

Plaintiffs. ECF No. 1, PageID.86-87.

      ED Mich. LR 3.1(a) provides that a person filing a complaint or other document

initiating a civil action must complete and file a civil cover sheet. However, the clerk

must accept for filing an initiating document and enlist the cooperation of counsel or

a pro se party in completing the cover sheet. ED Mich LR 3.1(b). Even though the

civil cover sheet is not complete since the contact information for the named Plaintiffs

is not listed, the Clerk was able to enter the name of all the named Plaintiffs, yet the

Clerk did not enter the contact information for the named Plaintiffs (who did not

initiate this civil action in this Court). The removed Complaint clearly identifies the

named Plaintiffs and the contact information for the named Plaintiffs. Because the

initiating pro se Defendant does not have the authority to enter any information on the

court’s docket, the Court orders the Clerk to enter the contact information for the

named-Plaintiffs as listed in the removed Complaint. This information is important


                                           7
so that proper service and any notifications can be sent to the named Plaintiffs who

did not initiate this action in this Court.

V.     CONCLUSION/ORDER

       For the reasons set forth above,

       IT IS ORDERED that Defendant Michael J. Helvey’s Motion for Emergency

Stay (ECF No. 2) is DENIED.

       IT IS FURTHER ORDERED that the Clerk enter the contact information for

the named-Plaintiffs set forth in the removed Complaint.




                                                  s/Denise Page Hood
                                                  Denise Page Hood
                                                  Chief United States District Judge

DATED: July 12, 2019




                                              8
